Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 2 are allowed. 
Sano (US 2013/0279005, hereinafter Sano) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Sano fails to teach or suggest “…a drive  circuit configured to receive the wavelength command value from the second controller and output the drive voltage corresponding to the received wavelength command value; and 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017 a light-receiving sensor configured to receive the split light and output a light- receiving signal corresponding to an intensity of the received split light every time the other of the first timing state and the second timing state occurs ” in combination with all other limitations recited in claim 1.
Dependent claim 2 is allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sano is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Sano discloses, a spectral filter module comprising: a spectral filter (5) that splits light having a wavelength corresponding to an input drive voltage from incident light and outputs the light (pars [0164]-[0167]); a drive unit (15) that outputs the drive voltage based on an input wavelength command value (pars [0164]-[0167]); and a drive controller (20) that outputs the wavelength command value and changes the wavelength command value every time a trigger signal is input from the outside (pars [0164]-[0167]). 
 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696